Action for damages for personal injuries suffered by plaintiff wife while a passenger on defendant’s subway train. Companion action of husband for expenses and loss of services. Judgment dismissing the complaint reversed on the law and a new trial granted, with costs to abide the event. Plaintiff wife, while a passenger on defendant’s train, was holding on to the iron device provided for that purpose. As the train approached a station, she asserts that there was a sudden stoppage and a violent jerk of the train which disengaged her hold on the “ strap ” and threw her to the floor, with resultant injuries. At the same time another passenger was thrown *1110from his seat to the floor, and still other passengers were violently thrown around. When this occurred there was a hissing sound from which it could be inferred that the airbrakes had been applied violently and not gradually. This evidence presented a jury question as to whether or not the defendant was negligent. (Starkman v. Interborough Rapid Transit Co., 83 Misc. 62; Tompkins v. Interborough Rapid Transit Co., 88 id. 20; Dochtermann v. Brooklyn Heights R. R. Co., 32 App. Div. 13; Hassen v. Nassau Electric R. R. Co., 34 id. 71; Newell v. Brooklyn Bus Corp., 255 id. 857; affd., 280 N. Y. 650, decided April 4, 1939.) Cases which concern injuries suffered by passengers who are moving about in a car or train at the time of a claimed sudden jerk (Bockhaus v. Interborough Rapid Transit Co., 220 N. Y. 774), or which disclose no shaking up or throwing of other passengers (Fish v. Brooklyn & Queens T. Corp., 246 App. Div. 843), have no application to the situation herein. Hagarty, Carswell, Adel, Taylor and Close, JJ., concur.